Citation Nr: 1106928	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a left hip disorder.

2.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for left femoral artery damage.

3.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of radiation exposure, to include 
degenerative bone disease, degenerative disc disease of the 
lumbar segment of the spine, and a mental dysfunction.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU) from the period extending from 
August 28, 1991, to November 10, 1993, and from November 11, 
1993, to December 16, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from July 1970 to July 1974.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of February 1994 and August 2004 by 
the Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, DC.  The VA Regional Office (RO) having 
jurisdiction over the appellant's claim is in Oakland, 
California.  

In the action of February 1994, the RO denied entitlement to a 
TDIU and also concluded that the appellant had not submitted new 
and material evidence sufficient to reopen his claim for 
entitlement to service connection for traumatic brain injury 
(TBI).  The appellant appealed that action.  The record indicates 
that in April 1996, the Board remanded these two issues (along 
with three others) to the RO for the purpose of obtaining 
additional information.  It is noted that the Board classified 
the new and material issue as one of service connection contrary 
to case law.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring the issue 
of whether any new and material evidence had been submitted to 
reopen the appellant's previously and finally denied claims).  
(Those issues on appeal were recharacterized as was later shown 
in the Board's Decision/Remand of June 2010.)  

The claim was returned to the Board which, in turn, developed the 
case further.  In October 2003, these two issues, along with the 
issue of entitlement to service connection for PTSD, were 
remanded by the Board for procedural action.  

Subsequently, the Appeals Management Center (AMC) granted service 
connection for PTSD.  This occurred in August 2004.  The rating 
sheet prepared by the AMC does not indicate that any action was 
taken on the issues involving the TDIU or new and material 
evidence.  Per the claims folder, the appellant was notified of 
the AMC's action and he was asked as to whether he was satisfied 
with that action.  He responded positively and then stated that 
he would withdraw the remaining issues on appeal if it meant that 
the AMC/RO would not hinder the disbursement of funds, which was 
quite large, with respect to the granting of service connection 
for PTSD.  See Military Order of the Purple Heart of USA v. 
Secretary of Veterans Affairs, 580 F. 3d. 1293 (C.A. Fed. 2009).  
Shortly thereafter, the appellant wrote to RO and stated that he 
was accepting the grant of service connection but he was not 
withdrawing his appeal with respect to the other two issues.  
Hence, those two issues remained before the Board on appeal even 
though they were not noted on subsequent actions by the Board 
(see below).  

A hearing was held at the RO before the undersigned Veterans Law 
Judge (VLJ) in June 2008.  A transcript of that hearing was 
prepared and has been included in the claims folder for review.  
This was the second hearing that the appellant has had in 
conjunction with the issues that are now before the Board.  The 
first hearing occurred in March 1994 and a transcript of that 
hearing is of record.  The VLJ (then known as a Board Member) who 
conducted that hearing was no longer with the Board and the 
appellant was notified of such.  This occurred prior to the 
issuance of the Board Decision/Remand of April 1996.  At that 
time, the appellant opted to proceed with his appeal without 
another hearing.  

Following the June 2008 hearing, the Board remanded the case for 
additional development of evidence.  This occurred in November 
2008.  The appellate issues at that time were entitlement to an 
initial rating higher than 30 percent disabling for post-
traumatic stress disorder for the period from August 28, 1991, 
through December 16, 2003, and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities during the period between August 28, 1991, 
and December 16, 2003.

While the case was in remand status, the appellant perfected 
appeals of several additional issues, which included the 
following:

Entitlement to service connection for a 
personality disorder.

Whether new and material evidence has been 
presented to reopen a claim for service 
connection for a left hip disorder.

Whether new and material evidence has been 
presented to reopen a claim for service 
connection for left femoral artery damage.

Whether new and material evidence has been 
presented to reopen a claim for service 
connection for residuals of radiation 
exposure, to include degenerative bone 
disease, degenerative disc disease of the 
lumbar spine, and mental dysfunction.

In March 2009, the Board referred the case to a VA medical expert 
for the purpose of obtaining a medical opinion.  Such a medical 
opinion was prepared and forwarded to the Board in June 2009.  
The claim was then remanded again to the AMC so that the 
appellant would have an opportunity to provide additional 
argument with respect to his claim.  Such a remand was issued in 
August 2009.  The claim was returned the Board for review.  

The Board then issued a Decision/Remand in June 2010.  At that 
time, there were seven issues properly perfected and before the 
Board for review.  In the Decision portion of the 
Decision/Remand, the Board denied the appellant's claim for 
entitlement to service connection for a personality disorder and 
entitlement to a disability evaluation in excess of 30 percent 
for PTSD for the period extending from August 28, 1991, to 
December 16, 2003, on appeal from an initial grant of service 
connection.  The Board also reopened the appellant's claim for 
entitlement to service connection for TBI, to include as a 
residual of an electrical shock and fall.  The Board did not, 
however, issue a determination as to whether service connection 
could be granted.  Instead, the Board remanded this issue, along 
with the other four issues, for the purpose of obtaining 
additional medical evidence and to also ensure that the appellant 
had been provided proper notice.  

The record reflects that in August 2010, the appellant underwent 
a VA neurological examination in order to determine whether the 
appellant was suffering from TBI secondary to a fall and 
electrocution.  The examination produced a positive opinion which 
was forwarded to the AMC for additional consideration.  The AMC 
subsequently granted service connection for TBI.  A 100 percent 
disability rating was assigned with an effective date of November 
22, 1993.  The disability rating was reduced to 40 percent, 
effective December 17, 2003.  The claim has since been returned 
to the Board for review.  

The issue of entitlement to special monthly compensation 
at any rate (38 U.S.C.A. § 1114 (West 2002)) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and is 
referred to the AOJ for appropriate action.  

The issues involving the left hip and left femoral artery damage, 
along with whether a TDIU may be granted for the period extending 
from August 28, 1991, to November 22, 1993, are addressed in the 
REMAND portion of the decision below and they are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for the residuals of radiation exposure, 
to include degenerative bone disease, degenerative disc disease 
of the lumbar segment of the spine, and a mental dysfunction was 
denied by the Board in a September 2002 decision on the basis 
that the medical evidence did not show that the appellant had 
been exposed to radiation while on active duty and that the 
claimed disabilities were related to service.  

2.  The evidence received subsequent to the September 2002 
Board's action includes testimony before the Board, VA rating 
decisions, VA medical treatment records, written assertions made 
by the appellant, and recertification from the Department of the 
Defense concerning radiation exposure.  This evidence is 
duplicative or cumulative, and is not so significant that it must 
be considered in order to decide fairly the merits of the 
appellant's claim.

3.  Service connection for a left hip disability was denied by 
the Board in an April 1996 decision on the basis that the medical 
evidence did not show that the appellant had suffered from an 
injury while in service, as claimed by the appellant, or that he 
was actually suffering from a disability of the left hip related 
to his military service.  

4.  The evidence received subsequent to the April 1996 Board's 
action includes testimony before the Board, VA rating decisions, 
VA medical treatment records, written assertions made by the 
appellant, and confirmation that the appellant suffered 
electrocution and a fall while on active duty.  This evidence is 
not duplicative or cumulative, and is so significant that it must 
be considered in order to decide fairly the merits of the 
appellant's claim.

5.  Service connection for left femoral artery damage was denied 
by the Board in an April 1996 action on the basis that the 
medical evidence did not show that the appellant had suffered 
from an injury while he was in service or that he had an actual 
disability manifested by left femoral artery damage.

6.  The evidence received subsequent to the April 1996 Board's 
action includes testimony before the Board, VA rating decisions, 
VA medical treatment records, written assertions made by the 
appellant, and confirmation that the appellant suffered 
electrocution and a fall while on active duty.  This evidence is 
not duplicative or cumulative, and is so significant that it must 
be considered in order to decide fairly the merits of the 
appellant's claim.

7.  For the period extending from November 11, 1993, to December 
16, 2003, the appellant has been assigned a 100 percent 
disability rating for traumatic brain injury.  

8.  For the period extending from November 11, 1993, to December 
16, 2003, the appellant's service-connected disabilities 
precluded him from obtaining and retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The September 2002 Board's decision denying entitlement to 
service connection for the residuals of radiation exposure, to 
include degenerative bone disease, degenerative disc disease of 
the lumbar segment of the spine, and a mental dysfunction, is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2002); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2010).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the residuals of 
radiation exposure, to include degenerative bone disease, 
degenerative disc disease of the lumbar segment of the spine, and 
a mental dysfunction traumatic brain injury, has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2010).

3.  The Board's April 1996 decision denying entitlement to 
service connection for a left hip disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996); currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010). 

4.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a left hip disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2010).

5.  The Board's April 1996 decision denying entitlement to 
service connection for left femoral artery damage is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2010). 

6.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for left femoral artery 
damage is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (a) (2010).

7.  The criteria for a total disability rating based on 
individual unemployability due to the appellant's service-
connected disabilities, for the time period extending from 
November 11, 1993, to December 16, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2010); Bradley v. Peake, 22 Vet. App. 
280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Before proceeding with an analysis of the merits of the claim, 
the Board must examine whether the requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  The appellant was provided with this 
notice in letters issued over the course of this appeal with the 
most recent notification letter being provided by the AMC in July 
2010.  

The Board further observes that, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) service member's status; 
2) existence of a disability; (3) a connection between the 
appellant's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The appellant was 
provided with this notice information in the letter that was 
provided to him in April 2007.  He was also given a specific 
Dingess-type letter in November 2007 and that letter is contained 
in the claims folder.  A third letter was provided to him in a 
VCAA-type letter in July 2010.  

It is further noted that the Court has also issued a decision 
that had held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  See Id.  

In the matter now before the Board, the Board would note that the 
Board remanded the claim in the Decision/Remand of June 2010, one 
of the specific taskings in the Remand portion of the 
Decision/Remand was to have the AMC send a Kent-style letter to 
the appellant with respect to new and material evidence and the 
issues on appeal.  Such a letter was sent to the appellant in 
July 2010.  In that letter, the AMC specifically noted why the 
original claim was denied and then informed the appellant what 
type of evidence he needed to submit in order to reopen his claim 
for benefits.  

Nevertheless, if any notice deficiency is present in this case, 
the Board finds that any prejudice due to such error has been 
overcome in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the evidence 
the claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Also, the appellant was given the opportunity to present evidence 
and testimony before an RO hearing officer and the Board.  As 
noted in the Introduction, the appellant did avail himself to 
this opportunity and copies of the transcripts of those hearings 
are of record.  Additionally, the appellant was given notice that 
the VA would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the course 
of this appeal, the appellant has proffered numerous documents 
and statements in support of his claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and the 
VA has obtained all known documents that would substantiate the 
appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and the VA has obtained all relevant evidence.  The 
claimant demonstrated an understanding of the evidence required 
to substantiate the claim.  In sum, the claimant was provided the 
information necessary such that any defective predecisional 
notice error was rendered non-prejudicial in terms of the 
essential fairness of the adjudication.  Thus, the Board finds 
that although there may be a VCAA deficiency, the evidence of 
record is sufficient to rebut this presumption of prejudice as 
the record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication process 
in this case was preserved.

As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As such, the appellant's procedural rights 
have not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  New and Material Evidence

The Board observes that the VCAA left intact the requirement that 
a claimant must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 U.S.C.A. 
§ 5108 (West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2010).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 29, 
2001) (38 C.F.R § 3.156(a) (2010)).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  Because the 
appellant's claim to reopen the previously denied claims with 
respect to the issues involving a left hip disorder, various 
disorders secondary to radiation exposure, and left femoral 
artery damage was not received prior to that date, those 
regulatory provisions do apply.  

As will be detailed below, the appellant's claims involving new 
and material evidence all have been the subject of an adverse 
prior final decision.  As a result, service connection for the 
claimed disorders may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, such as 
this one, evidence is considered "new" if it was not previously 
submitted to agency decision makers. Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 
3.156(a) (2010).  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the "credibility of the evidence 
is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered, in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.



A.  Residuals of Radiation Exposure

The record reveals that in September 2002, the Board issued a 
Decision on the merits with respect to the claim of entitlement 
to service connection for various disabilities secondary to 
radiation exposure.  In leading up to that action, the appellant 
had claimed that he was suffering from a myriad of disabilities, 
to include degenerative bone disease, degenerative disc disease 
of the lumbar segment of the spine, and a mental dysfunction, all 
caused by his exposure to radiation while serving aboard a 
nuclear submarine and while performing duties in Antarctica.  
More specifically, he averred that he was exposed to radiation 
through the transporting of radioactive waste onboard the nuclear 
submarine, USS Sam Houston.  He further stated that when he was 
stationed at McMurdo Station in Antarctica, he came into contact 
with environmental hazards that possibly were radiation-exposed.  

The Board reviewed information from the appropriate service 
department that concluded that the appellant had not been exposed 
to radiation while he was onboard the USS Sam Houston or while 
stationed in Antarctica.  As such, the Board found that service 
connection for the claimed disorders could not be granted 
secondary to radiation exposure.  It was further noted by the 
Board that even if exposure was conceded by the VA/Board, service 
connection pursuant to the appropriate regulations could not be 
granted because the appellant's claimed disorders were not 
radiogenic disabilities within the meaning of 38 C.F.R. §§ 3.311.  
The Board then reviewed the appellant's service medical treatment 
records and post-service medical records for the claimed 
disabilities.  It was noted that while the appellant had received 
treatment for a back disability and various mental disorders (not 
to include PTSD) since service, none of the medical records 
established or suggested that the claimed disorders were related 
to or caused by or the result of the appellant's military 
service.  It was further noted that none of the in-service 
medical records or the post-service medical records showed a 
diagnosis classified as "degenerative bone disease".  

The Board went further on to discuss whether service connection 
could be granted on a direct basis for any of the three claimed 
disorders.  The Board found that the appellant did not receive 
treatment for any of the three claimed disorders while he was in 
service.  Moreover, it was noted that none of the conditions were 
diagnosed within the presumptive period of one year after the 
appellant leave the service of the US Navy.  Finally, the Board 
noted that none of the medical evidence of record etiologically 
linked the current disorders with the appellant's military or to 
any incidents therein.  Thus, the Board found that the 
appellant's claim must be denied. 

As reported, the Board issued the Decision in September 2002.  
The appellant was notified of that action but he did not timely 
appeal to the Court for review of the Board's action.  It is also 
noted that the appellant did not request reconsideration by the 
Board of its September 2002.  Thus, this action became final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2010).  

Since the issuance of that Board Decision, the appellant has 
submitted numerous written statements and he has provided 
testimony before the Board.  The record reflects that the 
appellant's VA medical treatment records have also been obtained 
and included in the claims folder for review.  Moreover, the RO 
has further developed the appellant's radiation claim in 
accordance with new guidelines that have been instituted by the 
VA with respect to radiation claims.  With respect to the new 
guidelines, the Board would note that while additional 
investigation has been conducted in order to determine whether 
the appellant was exposed to radiation while on active duty, the 
investigations have lead the proper authorities to conclude that 
such radiation exposure did not occur.  Additionally, while the 
appellant has been very articulate as to why he believes that he 
now suffers from a mental dysfunction, a lower back disability, 
and a degenerative bone disease that was caused by radiation 
exposure, or alternatively, his military service, these 
statements are merely cumulative and simply repeat, in essence, 
statements previously submitted (and reviewed) to the VA and the 
Board.  

As for the medical evidence that now appears in the claims 
folder, there is no question that this evidence is new.  However, 
this same evidence does not suggest or insinuate that the 
appellant may now suffer from disabilities that can be classified 
as degenerative disc disease of the lumbar segment of the spine, 
a mental dysfunction, and degenerative bone disease that may 
possibly be related to or caused by his military service.  

In summary, there is no question that the written statements and 
testimony by the appellant, along with the additional development 
that has occurred because this is a radiation-type claim and the 
inclusion of the appellant's vast amount of medical treatment 
records are new evidence.  None of this evidence was of record 
prior to the Board issuing its Decision in September 2002.  Yet, 
the additional evidence is cumulative and not dispositive.  It 
does not substantiate a previously unestablished fact necessary 
for the appellant to prevail on his claim.  Hence, it is the 
conclusion of the Board that this evidence is not material, 
because it does not relate to a previously unestablished fact 
necessary to substantiate the claim.  As such, the Board 
concludes that the appellant has not submitted evidence that is 
new and material, and the denial of service connection for the 
residuals of radiation exposure, to include degenerative bone 
disease, degenerative disc disease of the lumbar segment of the 
spine, and a mental dysfunction remains final.  See generally 
Manio v. Derwinski, supra.

B.  Left Hip Disorder and Left Femoral Artery Damage

The appellant has also come before the VA asking that his claim 
for entitlement to a left hip disorder and left femoral artery 
damage be reopened.  He has asserted that as a result of an 
electrical incident that occurred while he was on active duty, he 
fell a number of feet resulting the left femoral artery damage 
and the left hip disability.  The RO denied the appellant's 
request to reopen his claim in a rating action issued in 
September 2007, and the appellant has appealed that action.  

In April 1996, the Board issued a decision involving the above-
named disabilities (left hip disorder and left femoral artery 
damage).  With respect to the left hip disorder, the basis for 
the denial was that the appellant had not submitted evidence 
showing that he currently was suffering from a disability of the 
left hip that may have been caused by an unverified fall while on 
active duty.  As to the left femoral artery damage, the Board 
found that the appellant had not submitted a well-grounded claim.  
More specifically, the Board indicated that since evidence had 
not been shown that he had suffered a fall in service and damaged 
the left femoral artery, further action on the claim would be 
terminated and the claim denied.  The appellant was notified of 
that decision but he did not file an appeal; hence, it became 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1996); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2010).  

Prior to providing a discussion of whether the appellant has 
provided new and material evidence sufficient to reopen his 
claim, the Board believes that it is necessary to discuss a third 
issue that was previously before the Board.  The issue involves 
traumatic brain injury (TBI).  In September 1990, the RO denied 
entitlement to service connection for the residuals of an injury 
to the skull (TBI).  The RO found that since there was no 
evidence in the appellant's service medical treatment records of 
said injury (the electrocution and fall), service connection 
could not be granted.  When the RO made that determination, it 
had before it the appellant's application for benefits and his 
service medical records.  The appellant was notified of that 
decision but did not timely perfect his appeal; thus, that 
decision became final.  

In the Board's Decision/Remand of June 2010, after reviewing the 
appellant's written statements, his testimony, and numerous 
medical records, the Board concluded that the appellant had 
indeed presented new and material evidence sufficient to reopen 
his claim for entitlement to service connection for TBI.  The 
Board then remanded the issue to the AMC for the purpose of 
obtaining additional medical evidence as to whether the appellant 
was actually suffering from TBI.  Such an examination was 
accomplished in August 2010.  It was during that examination that 
a VA doctor opined that not only was the appellant suffering from 
TBI but said disability was a result of or caused by the in-
service injury consisting of the electrocution and subsequent 
fall.  The results of the exam were forwarded to the AMC.  In 
November 2010, the AMC, fulfilling the Board's taskings 
enumerated in the June 2010 Board Decision/Remand, granted 
service connection for TBI.  In granting service, the AMC 
acknowledged and conceded that the appellant had indeed 
experienced an electrical accident while in service which 
precipitated a fall.  

The medical evidence obtained in conjunction with the appellant's 
TBI claim is new.  The conclusions and concessions made by the 
AMC with respect to the previously unverified electrical incident 
and fall are also new.  None of the evidence was of record prior 
to August 2010.  This evidence suggests that the appellant was 
electrocuted while he was on active duty and he experienced a 
fall.  The appellant's written statements concerning his left hip 
and the left femoral artery suggest, but do not prove, that the 
appellant may now suffer from disabilities of the hip and femoral 
artery.  All of this evidence, taken in its entirety, is not 
cumulative and has not been previously seen and reviewed by the 
VA.  Hence, it is the conclusion of the Board that this evidence 
is material because it does relate to a previously unestablished 
fact necessary to substantiate the claim.  Thus, in accordance 
with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and 
Rodgers v. Shinseki, 2009 WL 3236281 (Vet. App.), the Board 
concludes that the appellant has submitted evidence that is new 
and material, and the issues involving service connection for a 
left hip disability and for left femoral artery damage are 
reopened.  

Since the claim is reopened, the Board must address the merits of 
the appellant's claim.  Before proceeding to a decision on the 
merits, it is the Board's opinion that further development is 
necessary.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c) (2010).  Accordingly, the Board will remand 
these two issues for the purpose of obtaining additional 
information on these claimed and purported disabilities.  After 
that information has been obtained and the claim returned to the 
Board, the Board will, if necessary, prepare a decision 
addressing the merits of the appellant's claim. 

II.  TDIU

The appellant has contended that he was unable to work from the 
period extending from August 28, 1991, to December 16, 2003, and 
that this inability was the result of his service-connected 
disabilities.  The appellant's disabilities, the ratings assigned 
to those conditions, and the effective date of those ratings are 
listed below:



Disability
Rating
Effective 
Date
Combined 
Rating
Varicose Veins
20%
March 31, 1981
20%
Varicose 
Veins
40%
August 28, 
1991

PTSD
30%
August 28, 
1991
60%
TBI
100%
November 22, 
1993
100%
Varicose 
Veins
50%
March 21, 
2000
100%
PTSD
100%
December 17, 
2003

TBI
40%
December 17, 
2003
100%

A TDIU may be assigned where the schedular rating for service-
connected disabilities is less than 100 percent when it is found 
that the service member's service-connected disabilities render 
him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (20109).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement to a 
total compensation rating.  38 C.F.R. § 4.19 (2010).  Factors to 
be considered are the appellant's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 1 
Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 
216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2010), provide 
for a total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a) (2010), provide for a TDIU when, due to service-
connected disability, a service member is unable to secure or 
follow a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one disability 
rated 40 percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).  In exceptional circumstances, where the 
appellant does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon a 
showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).  A 
TDIU presupposes that the rating for the service-connected 
condition is less than 100 percent, and only asks for TDIU 
because of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In 
evaluating a service member's employability, the Board cannot 
overlook the level of education he completed, his professional 
training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2010).

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation. VAOPGCPREC 
75-91.

In a 1999 precedent opinion, VA's General Counsel concluded that 
a claim for a total disability rating based on individual 
unemployability for a particular service-connected disability may 
not be considered when, as here for the time period extending 
from November 11, 1993, to December 16, 2003, a schedular 100 
percent rating is already in effect for a service-connected 
disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see 
also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  Essentially, that OGC 
precedent opinion held that receipt of a 100 percent schedular 
rating for a service-connected disability rendered moot any 
pending claim for a TDIU, requiring dismissal of the TDIU claim.  
See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is 
the proper remedy to employ when an appeal has become moot).  In 
November 2009, however, VA's General Counsel withdrew VAOPGCPREC 
6-99 in light of the decision of the Court's pronouncements in 
Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no 
additional disability compensation may be paid when a total 
schedular disability rating is already in effect, the Court's 
decision in Bradley recognizes that a separate award of a TDIU 
predicated on a single disability may form the basis for an award 
of special monthly compensation (SMC), which is contrary to the 
holdings in VA O.G.C. Prec. Op. No. 6-99.

In light of the withdrawal of VA O.G.C. Prec. Op. No. 6-99 and 
the Court's pronouncements in Bradley, the Board will discuss 
whether a TDIU should be assigned for the period extending from 
August 28, 1991, to November 11, 1993, in the Remand portion of 
this decision.  

As indicated above, the appellant was assigned a 100 percent 
disability rating for TBI, effective from November 11, 1993, to 
December 16, 2003.  This rating was assigned in accordance with 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
8045 (2010).  A further review of the rating action completed by 
the AMC in November 2010 that assigned the 100 percent disability 
rating indicates that, for the period in question, the appellant 
was found to be totally disabled under the cognitive 
impairment/executive function facets or branch of the rating 
criteria.  More specifically, objective evidence concluded that 
the appellant had severe impairment of memory, attention, 
concentration, and executive functions, all of which resulted in 
total or severe functional impairment.  

Thus, based on these findings, the Board therefore is also 
granting, rather than dismissing as moot, the TDIU claim, for the 
period extending from November 11, 1993, to December 16, 2003, 
since the total cognitive impairment and executive functions 
facet of the appellant's TBI also is reason to grant a TDIU 
inasmuch as the severity of this disability precluded the 
appellant from engaging in all forms of employment that was 
substantially gainful.  See Faust v. West, 13 Vet. App. 342 
(2000); Moore v. Derwinski, 1 Vet. App. 356, 359 (1991); and VA 
Adjudication Procedure Manual, M21-1, Part VI, paragraph 
7.09(a)(7).


ORDER

1.  New and material evidence sufficient to reopen the 
appellant's claim for entitlement to service connection for the 
residuals of radiation exposure, to include degenerative bone 
disease, degenerative disc disease of the lumbar segment of the 
spine, and a mental dysfunction, has not been proffered, and the 
appellant's claim is denied.

2.  New and material evidence has been received sufficient to 
reopen the claim for entitlement to service connection for a left 
hip disorder; to this extent, the appeal is granted.

3.  New and material evidence has been received sufficient to 
reopen the claim for entitlement to service connection for left 
femoral artery damage; to this extent, the appeal is granted.  

4.  Entitlement to a TDIU for the period extending from November 
11, 1993, to December 16, 2003, is granted.  


REMAND

As a result of the Board's above action, that of reopening the 
appellant's claim for entitlement to service connection for a 
left hip disability and left femoral artery damage, VA has a duty 
to develop the appellant's claims prior to the issuance of a 
decision on the merits of the claim.  A review of the claims 
folder indicates that the RO has not obtained a definitive 
diagnosis as to whether the claimed and purported disorders 
exists and if they exist, whether they are the result of an 
electrical accident and fall that occurred while the appellant 
was on active duty.  Hence, the claim will be remanded for the 
purpose of obtaining examinations of the appellant for the 
purpose of obtaining etiological opinions with the examiner 
having the benefit of being able to review all of the appellant's 
medical records in connection with the examinations.

In the above portion of this Decision/Remand, the Board concluded 
that the evidence supported the appellant's claim for entitlement 
to a TDIU for the period extending from November 11, 1993, to 
December 16, 2003.  The Board did not, however, issue a decision 
as to whether the evidence supported a claim for entitlement to a 
TDIU for the period extending from August 28, 1991, to 
November 10, 1993.  The Board has not done so because it is 
unclear from the evidence of record whether the RO/AMC properly 
considered whether the appellant's case should have been 
submitted to the Director of the Compensation and Pension Service 
for consideration of an extraschedular evaluation.  A review of 
the rating action from which this appeal is derived, that of 
August 2004, indicates that the RO originally found that the 
appellant's claim for a TDIU was moot "because the veteran now 
has been granted a permanent and total disability evaluation."  

After the appellant had appealed that action, the RO issued a 
Statement of the Case (SOC).  In the SOC, the RO concluded that 
the appellant's then service-connected disabilities were not so 
severe as to preclude the appellant's ability to work.  The RO 
additionally reported that the appellant's service-connected 
disabilities, that of PTSD and varicose veins, did not impact on 
the appellant's ability to hold a position as a cashier 
receptionist.  Nevertheless, in the SOC, the RO did not discuss 
why it was not submitting the claim to the Director of 
Compensation and Pension Service for consideration of granting a 
TDIU on an extraschedular basis.  The Board would further note 
that when the AMC issued the Supplemental Statement of the Case 
(SSOC) that followed the granting of service for TBI in November 
2010, the AMC reported the following:

Prior to the date of November 11, 1993, 
your combined evaluation for your service-
connected disabilities was 60 percent.  You 
did not meet the requirements for 
unemployability.

The AMC, like the RO before it, did not discuss or even mention 
why it was not submitting the claim to the Director of 
Compensation and Pension Service for consideration of granting a 
TDIU on an extraschedular basis.  

In situations where the provisions of 38 C.F.R. § 4.16(b) (2010) 
are implicated, rating boards should refer to the Director of 
Compensation and Pension (C&P) Service for extraschedular 
consideration all cases where the appellant is unable, or he/she 
is claiming he/she is unable, to secure or follow a substantially 
gainful occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b) (2010); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Unfortunately, the Board itself cannot assign an extraschedular 
rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
acknowledges that Bagwell and Floyd only dealt with 
extraschedular ratings under § 3.321(b)(1); however, the analysis 
in those cases is analogous to TDIU ratings under § 4.16(b) as 
well, in view of that section's similar requirement of referral 
to the Director of VA's Compensation and Pension Service, in 
addition to Court precedent requiring consideration of § 4.16(b) 
when the issue is raised in an increased-rating case.  See, e.g., 
Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Thus, because the RO/AMC has not specifically discussed why it 
has determined that referral of this matter to the Director of 
Compensation and Pension Service should not occur, and because 
the appellant has not been specifically notified as to that 
reason, the Board finds that the issue of entitlement to a TDIU, 
for the period extending from August 28, 1991, to November 22, 
1993, must be remanded for additional procedural action prior to 
the Board issuing a determination on this matter.  To do 
otherwise would not stand up to judicial scrutiny and would 
possibly impinge of the service member's appellate rights.  
Hence, this issue shall also be returned to the AMC for 
additional action.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should provide to the 
appellant all notification action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000).  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  The RO/AMC should schedule the 
appellant for a VA examination, by an 
appropriate specialist, to determine 
whether the appellant now suffers from a 
left hip disability, and if so, what the 
specific symptoms and manifestations are.  
The examination should be accomplished by a 
doctor who has not previously treated or 
examined the appellant, if possible.  The 
claims folder and this remand are to be 
made available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis of the claimed 
disability.  Following an examination of 
the appellant and a review of his medical 
records and history, the examiner is asked 
to express an opinion concerning whether 
the appellant now suffers from a left hip 
disability, and the etiology of said 
condition.  The examiner should 
specifically address whether it may be 
determined whether any found disability of 
the left hip may be etiologically linked to 
the appellant's in-service electrocution 
and subsequent fall.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on by 
the examiner in the respective report.  The 
examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The examiner 
should further provide comments on the 
appellant's statements claiming that his 
purported left hip disability is the result 
of his military service and the fall 
therein.  The results proffered by the 
examiner must reference the complete claims 
folders and any inconsistent past diagnoses 
given.  It is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  The RO/AMC should schedule the 
appellant for a VA examination, by an 
appropriate specialist, to determine 
whether the appellant now suffers from left 
femoral artery damage, and if so, what the 
specific symptoms and manifestations are 
produced by this condition.  The 
examination should be accomplished by a 
doctor who has not previously treated or 
examined the appellant, if possible.  The 
claims folder and this remand are to be 
made available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis of the claimed 
disability.  Following an examination of 
the appellant and a review of his medical 
records and history, the examiner is asked 
to express an opinion concerning whether 
the appellant now suffers from left femoral 
artery damage, and the etiology of said 
condition.  The examiner should 
specifically address whether it may be 
determined whether any found disability of 
the left femoral artery may be 
etiologically linked to the appellant's in-
service electrocution and subsequent fall.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on by 
the examiner in the respective report.  The 
examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The examiner 
should further provide comments on the 
appellant's statements claiming that 
his purported left femoral artery 
damage is an actual disability and that 
it is the result of his military 
service and the fall therein.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  It 
is requested that the results of the 
examination be typed or otherwise recorded 
in a legible manner for review purposes.

4.  The RO/AMC should then make 
arrangements for the appellant's complete 
claims folder to be reviewed by a board of 
two doctors to provide an assessment of the 
effect of the service-connected 
disabilities on the appellant's ability to 
obtain and maintain employment for the 
period extending from August 28, 1991, to 
November 11, 1993.  The examiners must 
specifically comment in the report that 
they have reviewed the complete claims 
folder.  Each examiner should also comment 
on whether, during the time period in 
question, the appellant's nonservice-
connected disabilities prevented the 
appellant from being gainfully employed.  
If none of the appellant's service-
connected and nonservice-connected 
disabilities prevented him from being 
gainful employed, for the period extending 
from August 28, 1991, to November 11, 1993, 
this should be so stated.  The examiners 
must provide a comprehensive report 
including complete rationale for all 
conclusions reached.  

5.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2010); see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should 
readjudicate the claim.  In doing so, the 
RO/AMC must specifically consider 
whether the appellant's case should be 
forwarded to the Under Secretary for 
Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of a 
TDIU on an extraschedular basis for the 
time period extending from August 28, 
1991, to November 10, 1993.  

7.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
chosen representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


